Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149669-70                                                                                           Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 149669-70                         David F. Viviano,
  In re SMITH, Minors.                                             COA: 319099; 319102                               Justices
                                                                   Oakland CC Family Division:
                                                                   12-800168-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the June 24, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 22, 2014
         t0819
                                                                              Clerk